Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this amendment was given by Michael G. Rodriguez on 10/6/21

1.	(Currently Amended) A method performed by a base station in a telecommunication system, the method comprising: 
determining [[if]]whether a multiple [[T]]transmission [[P]]points[[,]] (TRPs)[[,]] operation is activated or not; [[and]] 
mapping phase tracking reference signal (PTRS) ports to resource elements (REs) in a time and frequency resource grid, in case that the multiple TRPs operation is activated and multiple physical downlink shared channels (PDSCHs) can be configured to a user equipment (UE); and
transmitting, to the UE, PTRS configuration information based on the mapping.

2-3.	(Canceled)

4.	(Currently Amended) The method of claim [[2]]1, wherein [[when]]in case that two PTRS ports are configured and there is a non-overlapping part of resource allocations between the two PTRS ports, for the non[[ ]]-overlapping part, either: orthogonal multiplexing of REs is preserved; or REs allocated for [[the ]]a PTRS associated with another DMRS port group are not muted.

5.	(Currently Amended) The method of claim [[2]]1, wherein [[if]]in case that two downlink (DL) demodulation reference signal (DMRS) port groups are transmitted and PTRS frequency densities are different in two DL DMRS port group being associated with one PTRS port and one continuous wave (CW) respectively, a PTRS frequency density corresponding to a DMRS port group with smaller allocated bandwidth (BW)a PTRS frequency density corresponding to a DMRS port group with [[the ]]larger allocated BW

6.	(Currently Amended) The method of claim 5, wherein the setting of the PTRS frequency densities is applied to only overlapping BWs of the two TRPs or to the overlapping BWs and non-overlapping BWs of the two TRPs.

7.	(Currently Amended) The method of claim [[2]]1, wherein [[if]]in case that PTRS frequency densities are different in two the PTRS frequency densities are unchanged and a power boosting factor is implicitly derived from the PTRS frequency densities and resource allocations configured by the two TRPs, dependent at least in part on a number of muted REs which are available. 

8.	(Currently Amended) The method of claim [[2]]1, wherein [[if]]in case that PTRS frequency densities are different in two the PTRS frequency densities are unchanged and a power boosting factor is explicitly indicated to the UE [[in]]through at least one of a radio resource control (RRC) signaling, a medium access control (MAC) control element (CE) signaling, or a downlink control information (DCI) signaling, dependent at least in part on a number of muted REs which are available.

9.	(Canceled)

10.	(Currently Amended) A base station in a telecommunication system, the base station comprising: 
a transceiver; and
a controller 
determine [[if]]whether a multiple [[T]]transmission [[P]]points[[,]] (TRPs)[[,]] operation is activated or not, [[and]] 
map phase tracking reference signal (PTRS) ports to resource elements (REs) in a time and frequency resource grid, in case that the multiple TRPs operation is activated and multiple physical downlink shared channels (PDSCHs) can be configured to a user equipment (UE), and
transmit, to the UE via the transceiver, PTRS configuration information based on the mapping.

11-12.	(Canceled)
[[
]]13.	(Currently Amended) The base station of claim [[11]]10, wherein [[when ]]in case that two PTRS ports are configured and there is a non-overlapping part of resource allocations between the two PTRS ports, for the non[[ ]]-overlapping part, either: orthogonal multiplexing of REs is preserved; or REs allocated for [[the ]]a PTRS associated with another DMRS port group are not muted.

14.	(Currently Amended) The base station of claim [[11]]10, wherein [[if]]in case that two downlink (DL) demodulation reference signal (DMRS) port groups are transmitted and PTRS frequency densities are different in two DL DMRS port group being associated with one PTRS port and one continuous wave (CW) respectively, a PTRS frequency density corresponding to a DMRS port group with smaller allocated bandwidth (BW)a PTRS frequency density corresponding to a 

15.	(Currently Amended) The base station of claim 14, wherein the setting of the PTRS frequency densities is applied to only overlapping BWs of the two TRPs or to both the overlapping BWs and non-overlapping BWs of the two TRPs.

16.	(New)	The base station of claim 10, wherein in case that PTRS frequency densities are different in two TRPs, the PTRS frequency densities are unchanged and a power boosting factor is implicitly derived from the PTRS frequency densities and resource allocations configured by the two TRPs, dependent at least in part on a number of muted REs which are available. 

17.	(New)	The base station of claim 10, wherein in case that PTRS frequency densities are different in two TRPs, the PTRS frequency densities are unchanged and a power boosting factor is explicitly indicated to the UE through at least one of a radio resource control (RRC) signaling, a medium access control (MAC) control element (CE) signaling, or a downlink control information (DCI) signaling, dependent at least in part on a number of muted REs which are available.



Reasons for Allowance

D1 SAMSUNG: "DL PT-RS design", 3GPP DRAFT; R1-1713605, 20 August 2017 (2017-08-20), XP051316405

Regarding independent claim 1, 9, 10, document D1 discloses (the references in parentheses applying to this document):

a method of configuring a reference signal in a telecommunication system, (D1 on page 5, line 5 - line 8) the method comprising:
determining if multiple Transmission Points, TRP, operation is activated or not; and
configuring the reference signal in accordance with the determination (D1 discloses on page 5, line 5 - line 8, that "[I]n multi-TRP scenario, two TRP can be scheduled with different resource allocation. There are 3 cases about resource allocation. [..| According to the resource allocation case, PT-RS configuration should be different"; it is implicit that in order to determine the resource allocation case, a step of determining if multi- TRP operation is activated is required).

However, none of the prior art of record teaches or fairly suggests all the limitations of the independent claims.



determining if multiple Transmission Points, TRP, operation is activated or not (claim 13: determination  unit configured to determine activation or deactivation of at least one secondary serving cell (SCell) ; and
configuring the reference signal in accordance with the determination (claim 13: SRS reception unit to receive an aperiodic SRS (A-SRS) from the user equipment through an activated one from among the at least one secondary serving cell configured in the user equipment if the message indicates the activation).
However, none of the prior art of record teaches or fairly suggests all the limitations of the independent claims.

Conclusion
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments of Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD B 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 





/RONALD B ABELSON/     Primary Examiner, Art Unit 2476